USDC IN/ND case 3:18-cv-00799-PPS-MGG document 16 filed 02/21/19 page 1 of 2


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

   NEIL RUSSO,                            )
                                          )
                   Plaintiff,             )
                                          )
           v.                             )       CAUSE NO. 3:18CV799-PPS/MGG
                                          )
   PLANET FORWARD, LLC d/b/a              )
   PLANET FORWARD ENERGY                  )
   SOLUTIONS, LLC,                        )
                                          )
                   Defendant.             )

                                FINAL ORDER AND JUDGMENT

           Having considered the settlement agreement between Plaintiff and Defendant, and

   the entire record in the above-captioned action, and upon joint motion of the parties through

   their respective attorneys, the Court hereby finds as follows:

           1.      Plaintiff contends that he is due unpaid overtime under the Fair Labor

   Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

           2.      Plaintiff’s claims raised disputed issues of law and fact.

           3.      The parties have now finalized and entered into a settlement agreement with

   respect to Plaintiff’s claims.

           4.      The settlement agreement has been presented to this Court, under seal, for

   review and approval, and, as such, is a “supervised” settlement under the FLSA. See, e.g.,

   Lynn’s Food Stores, Inc. v. United States Department of Labor, 679 F.2d 1350, 1353 (11th

   Cir. 1982).

           5.      Upon review, the court concludes the parties’ settlement agreement is a fair

   and reasonable resolution of a bona fide dispute under the FLSA.



                                                 1
USDC IN/ND case 3:18-cv-00799-PPS-MGG document 16 filed 02/21/19 page 2 of 2


          THEREFORE, it is hereby ORDERED, ADJUDGED, AND DECREED that:

          1.     The Court GRANTS the Joint Motion for Approval Settlement Agreement

   and Issuance of Final Order [DE 12] and APPROVES the terms of the settlement

   agreement as fair, reasonable, appropriate, and in accordance with law, and incorporates

   by reference herein such settlement agreement; and

          2.     Consistent with such settlement agreement, this action is hereby

   DISMISSED with prejudice.



   SO ORDERED this 21st day of February, 2019.


                                                 /s/ Philip P. Simon       .
                                               United States District Judge




                                              2
